Catón, O. J. It is conceded that the court erred in giving one instruction for the defendant in error, and in refusing to give one instruction asked by the plaintiff in error, but the objection is made that no exceptions were taken to these decisions upon the trial. The exceptions noted in the bill of exceptions are stated in the present tense, and the bill of exceptions was actually sealed and filed some days after the trial. This would show that the exceptions were not taken till that time, were it not shown in the body of the bill of exceptions that the exceptions were actually taken on the trial. The bill gives a chronological history of the trial, showing the decisions, and then the exceptions taken, and that after that, the verdict was rendered, and then a motion was made for a new trial, and overruled. That must end all controversy as to when these exceptions were taken. They were taken at the proper time, and the plaintiff in error is entitled to the benefit of them. The judgment is reversed, and the cause remanded. Judgment reversed!.